DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 12/03/2021 has been entered. Claim 11 has been amended. Thus, Claims 1, 3-4, 6-12 and 15 are currently pending, Claim 9 has been withdrawn from further consideration, and Claims 1, 3-4, 6-8, 10-12 and 15 are under current examination.

Withdrawn Rejection
	The indefinite language of Claim 11 has been obviated and thus the 112(b) rejection of the claim has been withdrawn.

Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12 and 15 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication number US2015/0275097A1 (US’097 hereinafter, Published Oct. 1, 2015; cited in IDS 02/07/2017) as evidenced by FisherScientific (Aluminum-oxide, gamma-phase).
Regarding Claim 10, US’097 teaches in ([0081]-[0086]) a process for the production of hydrocarbon mixture, the steps comprising reacting a feed gas that contains hydrogen and carbon monoxide with a catalyst comprising 22 wt% of iron on lobed gamma-alumina support and wherein the hydrocarbon mixture comprises diesel fuel, light hydrocarbon gases, wax and water ([0085]). US’097 is silent about the catalyst support being neutral in which a neutral surface is defined as one for which the surface acidity is less than about 0.25 millimole per gram as measured by a colorimetric titration with n-propyl amine using a methyl red indicator. However as evidenced by FisherScientific gamma alumina is neutral and thus the gamma alumina of US’097 is inherently neutral.
Furthermore, US’097 is silent about the water product as not containing detectable acids, however because the reference teaches every limitation process step of Claim 10, the water in the hydrocarbon product mixture does not necessarily contain detectable acids. Moreover, US’097 teaches that the process does not require a stage of hydrocracking wax ([0034]). 
Regarding Claim 11, US’097 is silent about liquid fuel as consisting of C5-C24 hydrocarbons and as comprising 70 weight percent of the total hydrocarbon product. 5-C24 is necessarily formed within C2+ hydrocarbons at an amount of 70 wt% of the total hydrocarbon products.
Regarding Claim 12, the claim language “wherein the catalyst is reduced in-situ with hydrogen at temperatures below 550 ºC” is considered as product by process as a result of the method of Claim 1. Therefore, the process of reducing the catalyst cannot be accorded patentable weight (see MPEP § 2113). 
Regarding Claim 15, US’097 is silent about the wax as being less than 10 weight percent of the total wax and liquid hydrocarbon product. However, since US’097 teaches every limitation of Claim 10, wax is necessarily formed in the hydrocarbon product mixture of US’097.

Response to Arguments
Applicant provided a hyperlink and argues that based on the hyperlinked document, Homs and Sueiras, the acidity and basicity of gamma alumina can be changed and that gamma alumina is not inherently neutral. 
The Examiner disagrees. Firstly, Applicant did not provide the actual evidentiary document other than hyperlink, but regardless, the Examiner is providing the document, Homs (Homs, N. et al. “Modification of the surface acidity of gamma-alumina” J. Cat. 1984, 89, 531-532). Homs shows modifying the surface of several samples of gamma alumina by treating gamma alumina with distilled water and different concentrations of HNO3. Homs further determines in Fig. 2 the Xm value at different concentrations of acid added H+, where the Xm value measures the acidity of the solid surface (page st col., 2nd para).  At 0 amount of H+, i.e. without any addition of the acid, the acidity of the gamma solid surface Xm is less than 250 μmole per gram, which is equivalent to less than 0.25 mmole per gram and which is recited by the instant claim as being neutral.  In view of this study, it appears that without the addition of acids, gamma alumina is inherently neutral. US’097 does NOT teach that gamma alumina is treated with acid prior to or during the contact with the feed gas. Hence, as evidenced by the FisherScientific and in view of the Homs document presented in the Applicant’s remarks, it is understood that gamma alumina of US’097 is considered to be neutral.  As such, US’097 anticipates the process of Claim 10.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6-8 stand newly rejected under 35 U.S.C. 103 as being unpatentable over Schuetzle (Schuetzle, R. et al. Patent application publication number US2014/0250770A1; Published Sep. 11, 2014; cited in the Office Action 04/04/2018) as evidenced by FisherScientific (Aluminum-oxide, gamma-phase) in view of Patent applicant publication number US2010/0270506A1 (US’506 hereinafter).
Regarding Claim 1, Schuetzle exemplifies (Example #1 in [0084]-[0090]) a process for the production of a hydrocarbon mixture comprising the steps of: reacting a 2/g ([0084]).
Regarding Claim 1, Schuetzle is silent about the catalyst having a particle size of between about 1 nm and 30 nm and the catalyst having a sub-surface pore diameter less than about 30 Angstroms, however because Schuetzle (Example #1) and Example 1 of the instant specification use the same process in preparing the catalyst (see below), the instantly claimed catalyst pore size and sub-surface pore diameter of the catalyst are necessarily formed in Schuetzle:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Furthermore, Schuetzle is silent about the produced catalyst reaction water as not containing detectable acids. However, because Schuetzle teaches every claimed limitation of the catalyst and process step in reacting syngas with the catalyst, the 
Regarding Claim 3, the claim language “wherein the catalyst is reduced in-situ with hydrogen at temperatures below 550 ºC” is considered as product by process as a result of the method of Claim 1. Therefore, the process of reducing the catalyst cannot be accorded patentable weight (see MPEP § 2113). 
Regarding Claim 4, Schuetzle is silent about the catalyst support, gamma alumina, as being neutral in which a neutral surface is defined as one for which the surface acidity is less than about 0.25 millimole per gram as measured by a colorimetric titration with n-propyl amine using a methyl red indicator. However as evidenced by FisherScientific gamma alumina is neutral and thus the gamma alumina of Schuetzle is inherently neutral.
Regarding Claims 6 and 7, Schuetzle teaches wherein the wax is no greater than 0.5 wt% of the of the total wax and liquid hydrocarbon products ([0048]). 
Regarding Claim 8, Schuetzle teaches that the supported catalyst comprises a lobed support with four lobes and wherein two of the lobes are longer than the other two lobes (Figure 2).

Regarding Claim 1, Schuetzle fails to teach production of syngas by indirect gasification, air blown gasification, oxygen blown gasification, plasma or plasma gasification. However, Schuetzle suggests in [0008] that syngas can be produced from carbonaceous resources by any methods that are known in the art in addition to partial oxidation, auto-thermal reforming, steam methane reforming, and dry reforming.
2-blown gasification and pyrolysis ([0035] and [0038]) and thus, a skilled artisan would have been motivated to use the methods of US’506 in Schuetzle with a reasonable expectation of success in obtaining syngas that can be further used in the production of a liquid hydrocarbon mixture.
It would thus have been prima facie obvious to a skilled before the effective filing date of the instant invention to produce liquid hydrocarbon mixture according the instant claim over the combination of Schuetzle (as evidenced by Fisher-Scientific) and US’506.

Claims 10-12 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Schuetzle (Schuetzle, R. et al. Patent application publication number US2014/0250770A1; Published Sep. 11, 2014; cited in the Office Action 04/04/2018) as evidenced by as evidenced by FisherScientific (Aluminum-oxide, gamma-phase). 
Regarding Claim 10, Schuetzle teaches a process for the production of a hydrocarbon mixture comprising the steps of: reacting a feed gas that contains hydrogen and carbon monoxide with a catalyst to produce a hydrocarbon product stream and catalyst reaction water, wherein the hydrocarbon product stream comprises light gases, diesel fuel and wax ([0026]-[0043] and [0052]) and wherein the diesel fuel fraction is produced directly without requiring the hydroprocessing of wax ([0087]), and wherein the catalyst comprises a metal selected from cobalt, iron and nickel at an amount of greater than 5 weight percent on a gamma alumina support. Schuetzle is 
Regarding Claim 10, Schuetzle is silent about the produced catalyst reaction water as not containing detectable acids. However, because Schuetzle teaches every claimed limitation of the catalyst and process steps, the produced catalyst reaction water in Schuetzle does not necessarily contain detectable acids.
Regarding Claim 11, Schuetzle exemplifies that the diesel fuel consists of C8-C24 ([0088]) and because Schuetzle teaches the same process as instantly claimed, the C8-C24  is necessarily formed at an amount of 70 wt% of the total hydrocarbon products.
Regarding Claim 12, the claim language “wherein the catalyst is reduced in-situ with hydrogen at temperatures below 550 ºC” is considered as product by process as a result of the method of Claim 1. Therefore, the process of reducing the catalyst cannot be accorded patentable weight (see MPEP § 2113). 
Regarding Claim 15, Schuetzle teaches wherein the wax is no greater than 0.5 wt% of the of the total wax and liquid hydrocarbon products ([0048]). 

The difference between Schuetzle and the instant claim is that the instant claim is drawn to a process for producing hydrocarbon mixture using a catalyst comprising iron whereas Schuetzle teaches a process for producing a hydrocarbon mixture using a catalyst comprising cobalt, iron or nickel. However, a skilled artisan would have had 
It would thus have been prima facie obvious to a skilled artisan at the time of filing of the instant invention to produce hydrocarbon mixture using a catalyst comprising iron because Schuetzle teaches the use of limited number of metal catalysts in the production of hydrocarbon mixture.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success
Schuetzle teaches that the process produces diesel fuel without the need of the costly and complex wax cracking, hydroisomerization and/or other upgrading and refining steps ([0005]), and thus a skilled artisan would have been motivated to try Schuetzle’s catalyst, including iron catalyst, with a reasonable expectation of success in arriving at the instantly claimed process in obtaining useful hydrocarbon mixture comprising liquid fuels such as diesel.
Response to Arguments
Applicant provided a hyperlink and argues that based on the hyperlinked document, Homs and Sueiras, the acidity and basicity of gamma alumina can be changed and that gamma alumina is not inherently neutral. 
The Examiner disagrees. Firstly, Applicant did not provide the actual evidentiary document other than hyperlink, but regardless, the Examiner is providing the document, Homs (Homs, N. et al. “Modification of the surface acidity of gamma-alumina” J. Cat. 1984, 89, 531-532). Homs shows modifying the surface of several samples of gamma alumina by treating gamma alumina with distilled water and different concentrations of HNO3. Homs further determines in Fig. 2 the Xm value at different concentrations of acid added H+, where the Xm value measures the acidity of the solid surface (page 532, 1st col., 2nd para).  At 0 amount of H+, i.e. without any addition of the acid, the acidity of the gamma solid surface Xm is less than 250 μmole per gram, which is equivalent to less than 0.25 mmole per gram and which is recited by the instant claim as being neutral. In view of this study, it appears that without the addition of acids, gamma alumina is inherently neutral. Schuetzle does not teach that the gamma alumina is treated with acid prior to or during the contact with the feed gas. Hence, as evidenced by the FisherScientific and in view of the Homs document presented in the Applicant’s remarks, it is understood that gamma alumina of Schuetzle is considered to be neutral.  

Applicant also argues that the Example in the specification does not necessarily reflect the instant claims, in other words, Applicant is arguing that the example does not necessarily produce claimed catalyst having a particle having a particle size of between 
The examiner disagrees. The instant specification does not present the catalyst having a particle having a particle size of between about 1 nm and 30 nm and having a sub-surface pore diameter less than about 30 Angstroms as alternative embodiments. In fact on pages 12-13, the specification describes the following catalyst that correlates with the claimed invention as having a particle size of between about 1 nm and 30 nm:

    PNG
    media_image4.png
    138
    637
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    32
    617
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    25
    110
    media_image6.png
    Greyscale

	Similarly, Example 1 of the specification obtains a catalyst as described above in point 1, i.e. the catalyst comprising 20 wt% cobalt and 0.3 wt% platinum; gamma alumina with pore diameter of 130 Angstroms; crush strength of 4 lbs/mm; pellet radius of 0.25mm and BET surface area of 110 m2/g. Hence, the catalyst of Example 1 in the specification is expected to have a particle size between about 1 nm and 30 nm and since the example of Schuetzle uses the same procedure as Example 1 to obtain the 
	Furthermore, the same description of the catalyst of point 1 as above is also set forth in the abstract of the invention and the abstract further describes that the same catalyst as point 1 has a sub-surface pore diameter between 10 and 30 Angstroms. Using the same rationale as above, Example 1 of the specification obtains a catalyst as described in both point 1 and the abstract and thus the catalyst in Example 1 would also have a sub-surface pore diameter between 10 and 30 Angstroms. Similarly, since example of Schuetzle uses the same procedure as Example 1 of the specification, the catalyst of Schuetzle would also necessarily have a sub-surface pore diameter between 10 and 30 Angstroms.
 
Accordingly, the 103 rejection of Claims 10-12 and 15 over Schuetzle has been maintained.

Claims 10-12 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2013/0274093A1 (US’093 hereinafter, Published Oct. 17, 2013; cited in the Office Action 08/06/2020) as evidenced by as evidenced by FisherScientific (Aluminum-oxide, gamma-phase). 
Regarding Claim 10, US’093 teaches in [0019]-[0033] a process for the production of hydrocarbon mixture, the steps comprising reacting a feed gas that contains hydrogen and carbon monoxide with a catalyst comprising 10-30 wt% of iron 
Regarding Claim 11, US’093 exemplifies that the hydrocarbon product comprises C2+ hydrocarbons ([0048]) and because US’093 teaches the same process as instantly claimed, the C5-C24  is necessarily formed within C2+ hydrocarbons at an amount of 70 wt% of the total hydrocarbon products.
Regarding Claim 12, the claim language “wherein the catalyst is reduced in-situ with hydrogen at temperatures below 550 ºC” is considered as product by process as a result of the method of Claim 1. Therefore, the process of reducing the catalyst cannot be accorded patentable weight (see MPEP § 2113). 
Regarding Claim 15, US’093 is silent about the wax as being less than 10 weight percent of the total wax and liquid hydrocarbon product. However, since US’093 teaches every limitation of Claim 10, the claimed wax is necessarily formed in the hydrocarbon product mixture of US’093.

The difference between US’093 and the instant claim is that the instant claim is drawn to a process for producing hydrocarbon mixture using a catalyst comprising iron 
It would thus have been prima facie obvious to a skilled artisan at the time of filing of the instant invention to produce hydrocarbon mixture using a catalyst comprising iron because US’093 teaches the use of limited number of metal catalysts in the production of hydrocarbon mixture.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success
Thus, a skilled artisan would have been motivated to try catalysts of US’093, including iron catalyst, with a reasonable expectation of success in arriving at the instantly claimed process in obtaining useful hydrocarbon mixture comprising liquid fuels such as naphtha and diesel.
Response to Arguments
The same arguments have been presented as in the 102(a)(1) rejection and the arguments have already been addressed by the examiner as set forth above.

Conclusion
Claims 1, 3-4, 6-12 and 15 are rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622